EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Eighth Amendment") is made and entered into as of the 11th day April, 2008, by and among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and WMCK ACQUISITION CORP., a Delaware corporation (collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation (the "Guarantor") and WELLS FARGO BANK, National Association, as Lender and L/C Issuer and as the administrative and collateral agent for the Lenders and L/C Issuer (herein in such capacity called the "Agent Bank" and, together with the Lenders and L/C Issuer, collectively referred to as the "Banks"). R_E_C_I_T_A_L_S: WHEREAS: A. Borrowers, Guarantor and Banks entered into an Amended and Restated Credit Agreement dated as of April21, 2000, as amended by First Amendment to Amended and Restated Credit Agreement dated as of August22, 2001, by Second Amendment to Amended and Restated Credit Agreement dated as of August28, 2002, by Third Amendment to Amended and Restated Credit Agreement dated as of October 27, 2004, by Fourth Amendment to Amended and Restated Credit Agreement dated as of September23, 2005, by Fifth Amendment to Amended and Restated Credit dated as of December 6, 2005, by Sixth Amendment to Amended and Restated Credit Agreement dated as of October31, 2006, and by Seventh Amendment to Amended and Restated Credit Agreement dated as of February28, 2007 (collectively, the "Existing Credit Agreement"). B. For the purpose of this Eighth Amendment, all capitalized words and terms not otherwise defined herein shall have the respective meanings and be construed herein as provided in Section1.01 of the Existing Credit Agreement and any reference to a provision of the Existing Credit Agreement shall be deemed to incorporate that provision as a part hereof, in the same manner and with the same effect as if the same were fully set forth herein. C. Borrowers and Guarantor desire to further amend the Existing Credit Agreement for the following purposes: (i) decreasing the Aggregate Commitment and Maximum Permitted Balance from its present level of Fifteen Million Five Hundred Thousand Dollars ($15,500,000.00) to Ten Million Dollars ($10,000,000.00); (ii) restating the Aggregate Commitment Reduction Schedule and deleting the requirement to make any Scheduled Reductions prior to the Maturity Date; (iii) extending the Maturity Date from December31, 2008 to December31, 2009; (iv) restating the definition of Interest Expense Coverage Ratio for the purpose of clarifying in the numerator that the deduction of Management Fees as Distributions is only necessary to the extent such Management Fees were not deducted in the determination of Net Income; (v) deleting the TFCC Ratio requirement (Section6.03); (vi) adding a Minimum Make-Well Adjusted Quarterly EBITDA covenant; (vii) restating the Restriction on Distributions Covenant (Section6.10) for the purpose of clarifying that Management Fees be counted as Distributions; and (viii) confirming the amount of the Designated CCI Capital Contribution and the aggregate of all Designated CCI Distribution Carve-Outs made as of the Eighth Amendment Effective Date. D. Lender is willing to amend the Existing Credit Agreement for the purposes described hereinabove, subject to the terms and conditions which are hereinafter set forth. NOW, THEREFORE, in consideration of the foregoing and other good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do agree to the amendments and modifications to the Existing Credit Agreement in each instance effective as of the Eighth Amendment Effective Date, as specifically hereinafter provided as follows: 1.Definitions.Section1.01 of the Existing Credit Agreement entitled "Definitions" shall be and is hereby amended to include the following definitions.Those terms which are currently defined by Section1.01 of the Existing Credit Agreement and which are also defined below shall be superseded and restated by the applicable definition set forth below: "Aggregate Commitment" shall mean, as of the Eighth Amendment Effective Date, reference to the aggregate amount committed by Lender for advance to or on behalf of the Borrower as Borrowings under the Credit Facility up to the maximum principal amount of Ten Million Dollars ($10,000,000.00), as may be reduced from time to time by (i)Voluntary Permanent Reductions and/or (ii)Mandatory Commitment Reductions. 2 "Aggregate Commitment Reduction Schedule" shall mean the Aggregate Commitment Reduction Schedule marked "Schedule 2.01(c)", affixed to the Eighth Amendment and by this reference incorporated herein and made a part hereof, which revised Schedule2.01(c) shall fully supersede and restate Schedule2.01(c) attached to the Existing Credit Agreement. "Compliance Certificate" shall mean a compliance certificate as described in Section5.08, the form of which is more particularly described on "ExhibitF", affixed to the Eighth Amendment and by this reference incorporated herein and made a part hereof, which revised ExhibitF shall fully supersede and restate Exhibit F attached to the Existing Credit Agreement. "Credit Agreement" shall mean the Existing Credit Agreement as amended by the Eighth Amendment, together with all Schedules, Exhibits and other attachments thereto, as it may be further amended, modified, extended, renewed or restated from time to time. "Designated CCI Capital Contribution" shall mean reference to the capital contribution actually made by CCI to the Borrower Consolidation in cash within thirty (30) days of the Fifth Amendment Effective Date, in the amount of Fourteen Million Five Hundred Thousand Dollars ($14,500,000.00). "Eighth Amendment" shall mean the Eighth Amendment to Amended and Restated Credit Agreement. "Eighth Amendment Effective Date" shall mean April18, 2008, subject to the occurrence of each of the conditions precedent set forth in Paragraph7 of the Eighth Amendment. "Eighth Amendment Fee" shall have the meaning set forth in Paragraph7(c) of the Eighth Amendment. "Equity Contribution" shall mean reference to a voluntary contribution of Cash by the Guarantor or any of its Affiliates to the Borrower Consolidation so long as such contribution is not subject to any return of such capital, except to the extent permitted with respect to Distributions as provided in Section6.10. "Existing Credit Agreement" shall have the meaning set forth in Recital ParagraphA of the Eighth Amendment. 3 "Interest Expense Coverage Ratio" shall be defined as follows: EBITDA, minus Distributions (exclusive of Management Fees to the extent deducted in the determination of Net Income and the Designated CCI Distribution Carve-Outs), minus Non-Financed Capital Expenditures incurred during the period under review Divided by (/) Interest Expense paid with respect to the Fiscal Quarter under review and the most recently ended three immediately preceding Fiscal Quarters on a four fiscal quarter basis on all Indebtedness (accrued and capitalized). "Make-Well Adjusted Quarterly EBITDA" shall mean for any Fiscal Quarter, the amount of EBITDA realized by the Borrower Consolidation during such Fiscal Quarter, plus the amount, if any, by which the aggregate amount of Make Well Contributions received by the Borrower Consolidation in Cash applicable to such Fiscal Quarter, is greater than the aggregate amount of Distributions (exclusive of Management Fees to the extent deducted in the determination of Net Income) paid in Cash by the Borrower Consolidation during the applicable Fiscal Quarter under review. "Make-Well Contribution(s)" shall mean Equity Contributions received in Cash by Borrower during any Fiscal Quarter which is the subject of a Minimum Make-Well Adjusted Quarterly EBITDA calculation or within forty (40) days following the end of the Fiscal Quarter which is the subject of such Minimum Make-Well Adjusted Quarterly EBITDA calculation which has been designated as applicable to such Fiscal Quarter, which Make-Well Contribution shall be added to the EBITDA realized by the Borrower Consolidation during such Fiscal Quarter (net of Distributions, exclusive of Management Fees to the extent deducted in the determination of Net Income, paid in Cash during such Fiscal Quarter) for the purpose of determining Make-Well Adjusted Quarterly EBITDA so long as: (i) the amount of such net Make-Well Contribution is added to EBITDA on a one-time basis only, solely for the purpose of calculating the Minimum Make-Well Adjusted Quarterly EBITDA covenant for the applicable Fiscal Quarter then under review and for no other purpose; and (ii) the amount of such Make-Well Contribution that is added to quarterly EBITDA in the determination of Make-Well Adjusted Quarterly EBITDA shall be deemed to be a Mandatory Permanent Reduction of the Aggregate Commitment and Maximum Permitted Balance. 4 "Mandatory Commitment Reduction" shall mean a permanent reduction of the Aggregate Commitment and Maximum Permitted Balance as may be required from time to time under Sections5.01 and 8.02 or pursuant to the requirements for use of Make Well Contributions in the determination of Adjusted EBITDA. "Maturity Date" shall mean December 31, 2009. "Maximum Scheduled Balance" shall mean the maximum amount of scheduled principal which may be outstanding on the Credit Facility from time to time in the amount of Ten Million Dollars ($10,000,000.00) as of the Eighth Amendment Effective Date. 2.Commitment Decrease.From and after the Eighth Amendment Effective Date, the Aggregate Commitment shall be and is hereby reduced to Ten Million Dollars 3.Restated Definitions.On and after the Eighth Amendment Effective Date: a. The definitions of "Aggregate Commitment", "Aggregate Commitment Reduction Schedule", "Designated CCI Capital Contribution", "Interest Expense Coverage Ratio", "Maximum Scheduled Balance" and "Maturity Date" shall be deemed fully amended and restated by the definitions set forth in the Eighth Amendment; and b. The definition of "Scheduled Reductions" shall be and is hereby deleted in its entirety from the Credit Agreement. 4.Replacement of TFCC Ratio with Minimum Make-Well Adjusted Quarterly EBITDA Covenant.As of the Eighth Amendment Effective Date, Section6.03 of the Existing Credit Agreement entitled "TFCC Ratio" shall be and is hereby fully amended and restated in its entirety as follows: "Section 6.03.Minimum Make-Well Adjusted Quarterly EBITDA.Commencing as of the Fiscal Quarter ending June30, 2008 and continuing as of each Fiscal Quarter until the occurrence of Bank Facility Termination, the Borrower Consolidation shall realize Make-Well Adjusted Quarterly EBITDA during each Fiscal Quarter no less than the amounts set forth below: Fiscal Quarter Ended Minimum Make-Well Adjusted Quarterly EBITDA for such Quarter 3/31/2008 N/A 6/30/2008 $1,410,000.00 9/30/2008 $1,130,000.00 12/31/2008 $753,000.00 3/31/2009 $899,000.00 6/30/2009 $902,000.00 9/30/2009 $1,425,000.00 12/31/2009 Maturity" 5 5.Restatement of Covenant Restricting Distributions.As of the Eighth Amendment Effective Date, Section 6.10 of the Existing Credit Agreement entitled "Restriction on Distributions" shall be restated in its entirety as follows: "Section 6.10.Restriction on Distributions. a. The Borrower Consolidation shall not make any Distributions during any period in which a Default or Event of Default has occurred and remains continuing; and b. In no event shall the aggregate amount of Distributions (inclusive of Management Fees but exclusive of the Designated CCI Distribution Carve-Outs) during any Fiscal Year exceed the cumulative maximum amount of One Million Six Hundred Thousand Dollars ($1,600,000.00). 6.Confirmation of the Designated CCI Capital Contribution and Designated CCI Distribution Carve-Outs.
